Citation Nr: 0738503	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease, lumbosacral spine.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, granted service connection for 
degenerative disc disease of the lumbosacral spine and 
assigned a 10 percent for degenerative disc disease, 
effective from September 1, 2003.  The veteran took issue 
with the assigned rating, and this appeal followed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2003, June 2005, and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for degenerative 
disc disease, lumbosacral spine.  Upon a review of the claims 
file, it appears that a remand is necessary.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005). VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  In this instance, the most recent 
comprehensive VA examination of record was conducted in 
October 2003, over four years ago.  

The Board has reviewed the recent VA outpatient treatment 
records and observes that the veteran continues to receive 
treatment for complaints of back pain.  It is also observed 
that during an April 2005 clinical evaluation for low back 
pain, the veteran reported having daily symptoms of numbness 
in his large toe.  It is unclear if there are now 
neurological symptoms associated with the veteran's low back 
disability.  There was also muscle spasm noted on L5-S1 
paraspinal and tenderness to palpation over the right sacral 
area.  The October 2003 VA examination contained no findings 
of muscle spasm or tenderness to palpation of the back.

In addition, in written statements to the VA dated in July 
2005, both the veteran and his spouse aver that the veteran's 
disability has increased in severity.  In their statements 
they note that he is unable to walk or stand for more than 10 
minutes at a time or push a lawnmower.  In addition, the wife 
noted that she performs 99 percent of the driving and that 
the veteran has a defined limp.  However, the 2003 examiner 
indicated the veteran was able to walk and stand for 20 to 30 
minutes, push a lawn mower, and drive.  

For these reasons, the 2003 examination is considered to be 
"stale."  The Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  While the Board regrets the additional delay, in 
light of the applicable provisions of the VCAA, an 
examination should be afforded the veteran before an 
appellate decision on the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
action consistent with the VCAA and 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), has been fulfilled.  

2.  The RO should contact the veteran 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA who provided treatment for 
degenerative disc disease of the 
lumbosacral spine since January 2006.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a 
complete VA orthopedic and neurological 
examination in order to fully evaluate 
the current severity of the service-
connected degenerative disc disease, 
lumbosacral spine.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.

The examiner should identify any 
(orthopedic and neurological, if 
applicable) residuals attributable to 
the veteran's degenerative disc 
disease, lumbosacral spine and fully 
describe the extent and severity of 
those symptoms, including range of 
motion findings.  The physician is also 
to indicate whether there is any 
functional loss due to pain and/or 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of the spine.  The physician 
should indicate whether there is 
greater limitation of motion due to 
pain on use, including use during 
flare-ups. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



